Moyer, C.J.,
concurring in part and dissenting in part. While I concur in the majority’s decision with regard to the duty of landowners and occupiers to the users of highways, I believe that the majority’s expansion of liability for political subdivisions is unwarranted given the statutory scheme and the past decisions of this court. Therefore, I respectfully dissent.
Unlike the owners and occupiers of land, the duty of political subdivisions with regard to users of highways is created by statute. R.C. 2744.02(B)(3) limits the liability of political subdivisions to “failure to keep public roads, highways, streets, avenues, alleys, sidewalks, bridges, aqueducts, viaducts, or public grounds within the political subdivision open, in repair, and free from nuisance * * Although not defined in R.C. Chapter 2744, the terms “highway” and “street,” the salient terms in this case, are defined in R.C. 4511.01(BB) as “the entire width within the boundary lines of every way open to the use of the public as a thoroughfare for purposes of vehicular travel.” Such terms do not include the “right-of-way” as that term is defined at R.C. 4511.01(UU).
*325Further, this court has consistently limited application of similar statutes to nuisances in or on a roadway or which interfere with a traffic control device. Dayton v. Taylor’s Admr. (1900), 62 Ohio St. 11, 56 N.E. 480 (no liability on the part of municipality to pedestrian who slipped into a catch basin adjacent to the street); Black v. Berea (1941), 137 Ohio St. 611, 19 O.O. 427, 32 N.E.2d 1 (city not liable for collision with mailbox located close to the pavement of the roadway because there was no nuisance as a matter of law); Lovick v. Marion (1975), 43 Ohio St.2d 171, 72 O.O.2d 95, 331 N.E.2d 445 (catch basin alongside road not a nuisance for which the city could be liable); Strunk v. Dayton Power & Light Co. (1983), 6 Ohio St.3d 429, 6 OBR 473, 453 N.E.2d 604 (city not liable for alleged nuisance created by a light pole adjacent to the roadway); and Williamson v. Pavlovich (1989), 45 Ohio St.3d 179, 543 N.E.2d 1242, paragraph one of the syllabus (illegally parked cars located on the side of a highway contributing to general traffic congestion do not constitute a nuisance giving rise to municipal liability under R.C. 723.01). In Strunk, this court stated the following:
“Appellant has failed to persuade a majority of this court that the city of Dayton possesses a duty with respect to property adjacent to the roadway. R.C. 723.01, which requires a municipal corporation to keep its streets and highways open, in repair and free from nuisance, includes only those aspects which affect the physical conditions of such roadways and does not extend to adjacent property. Having failed to show the existence of a duty, appellant has not established an actionable cause of negligence against the city of Dayton. See Baier v. Cleveland Ry. Co. (1937), 132 Ohio St. 388, 391 [8 O.O. 208, 209, 8 N.E.2d 1, 2]; Bennison v. Stillpass Transit Co. (1966), 5 Ohio St.2d 122 [34 O.O.2d 254, 214 N.E.2d 213], paragraph one of the syllabus.” Strunk, supra, at 431, 6 OBR at 475-476, 453 N.E.2d at 606.
Today’s decision by the majority is unreasonable and unworkable for political subdivisions. Questions concerning whether alleged nuisances are within a right-of-way, what ownership rights are involved, and what action, if any, the political subdivision may take with respect to alleged nuisances are just a few of the issues created by the change in the established law by the majority’s decision. Because I believe that the rule of law previously adopted by this court that political subdivisions have no duty with respect to alleged nuisances not in or on a roadway or which interfere with a traffic control device is the correct interpretation of R.C. 2744.02(B)(3), I dissent.